Citation Nr: 1638898	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C. A transcript of the proceeding is of record in the Veteran's Virtual VA file.

This case was previously remanded by the Board in January 2015.  At that time, the Board also remanded a claim for a higher rating for the service-connected cervical spine disability for issuance of a statement of the case.  The statement of the case was provided to the Veteran in March 2015 and the Veteran did not perfect his appeal.  Therefore, that issue is not presently before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board remanded the issue of entitlement to service connection for a low back disorder in January 2015, in pertinent part, for a VA addendum opinion.  The resulting, April 2015 VA addendum opinion did not address the Veteran's lay statements regarding continuity of symptomatology as requested and moreover, the opinion gives rise to additional questions that must be answered.  For these reasons, a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Specifically, in April 2015, the VA examiner explained that the Veteran had current diagnoses of both congenital spinal stenosis as well as acquired spinal stenosis.  The examiner appeared to identify the congenital disorder based on review of a July 2006 magnetic resonance imaging (MRI) report.  Further, the examiner did not explain whether the congenital disorder was a "defect" or a "disease."  This is relevant because VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

Further, there was no notation of a congenital disc disorder on the Veteran's pre-induction examination.  To the contrary, the examination report indicated that the Veteran had a "normal" spine prior to induction.  In a June 2015 statement, the Veteran indicated that he had never been told that he had a congenital disorder prior to the July 2006 MRI. The VA examiner did not identify any "clear and unmistakable evidence" of a preexisting, congenital lumbar spine disorder.  Thus, additional questions are raised with respect to the possibility of aggravation of a preexisting disability.  

On remand, the VA examiner should first indicate whether there is clear and unmistakable evidence of any preexisting, lumbar spine disorder, including the congenital spinal stenosis.  Then, the examiner should indicate whether the alleged congenital disorder is a defect or a disease.  If the examiner determines that the Veteran has a congenital spinal "disease," the examiner is asked to render an opinion as to whether it permanently increased in severity during service, and if so, whether there is clear and unmistakable evidence that the increase was not aggravated during service (i.e., the increase was due to the natural progress of the disability).  If the examiner determines that the Veteran's spinal stenosis is a congenital "defect," then the examiner should address whether there was any additional disability due to disease or injury superimposed on the spinal stenosis, during service, including the documented injury to the low back in service, in 1993.

Apart from the questions surrounding the alleged congenital spinal disorder, the April 2015 VA examiner also noted that the Veteran had acquired lumbar stenosis.  With respect to the acquired disability, the examiner opined that it was less likely than not related to service.  The examiner reasoned that there had been a long gap after service without worsening back symptoms.  However, the Veteran offered credible testimony that he did have continuity of back symptomatology since service and that he self-treated.  Transcript pp. 9-10.  In a May 2015 written statement, the Veteran also explained that when he had checkups, he often forgot to mention the back pain because he was answering questions from doctors regarding his other disorders.  The Board notes that the Veteran's treatment records are significant for Crohn's disease and diabetes mellitus, type II.  Further, the Veteran explained that although his low back did not bother him 24 hours a day, seven days a week, he experienced continuity of low back pain since service.  See the Veteran's June 2015 written statement.  The Board finds the Veteran's statements to be credible.  The examiner should address these statements on remand. 

Further, on remand, the April 2015 VA examiner should address the January 1994 service medical evaluation board summary which noted that the Veteran's low back pain appeared to be secondary to his abdominal surgeries (which occurred during service) and loss of strength related to the surgeries.  

On remand, to ensure that all due process is met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA treatment records.  The most recent VA treatment records in the file are dated in April 2015; however, more recent records may exist.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include private medical records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the record, to include a copy of this remand, to the VA examiner who rendered the April 2015 VA addendum opinion.  The examiner should note in the addendum opinion that the record has been reviewed.  If the April 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is requested to address the following questions regarding the previously identified congenital disorder and acquired spinal disorder: 

(a)  Is there clear and unmistakable evidence of a preexisting congenital disorder? If, so, is the congenital disorder a defect or disease? 

(b)  If the examiner finds that the Veteran had a preexisting "disease" and not a "defect," did the preexisting disease undergo a permanent increase in severity during service?  If so, was such increase clearly and unmistakably due to the natural progress of the disability? 

(c) If the examiner determines that the Veteran had a preexisting, congenital spinal "defect", was there was an additional disability due to disease or injury superimposed upon the spinal defect during service?  If so, please identify the additional disability.

(d)  With respect to the acquired spinal stenosis, as well as any other lumbar spine disorder for which there is no clear and unmistakable evidence that it preexisted service, is it at least as likely as not that it is related to service? 

In answering this question, consider and address the Veteran's lay statements regarding continuity of low back pain on and off since service, as well as the January 1994 medical evaluation board summary which noted that the Veteran's low back pain appeared to be associated with loss of strength due to abdominal surgeries.  The Board notes that the Veteran had at least two abdominal surgeries during service - in 1983 and 1994.  

The rationale for any opinions offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




